Exhibit 10.29

SALARY INFORMATION FOR CEO, CFO

AND NAMED EXECUTIVE OFFICERS

The following table sets forth as of February 18, 2008, the current annual
salary of WellPoint, Inc.’s (the “Company”) Chief Executive Officer, Chief
Financial Officer and each of the other “Named Executive Officers” who were
employed by the Company as of December 31, 2007, as determined for the Company’s
Proxy Statement for its 2007 Annual Meeting of Shareholders, which was based on
total compensation for 2006 (less the amount of Change in Pension Value and
Nonqualified Deferred Compensation Earnings) as required by the Instructions to
Item 402(a)(3) of Regulation S-K. The Company has not yet determined the amount
of non-equity incentive plan compensation for 2007 and therefore the identities
of the other Named Executive Officers for the Company’s Proxy Statement for its
2008 Annual Meeting of Shareholders are not yet known.

 

Named Executive Officer   Salary

Angela F. Braly

  $1,100,000

Wayne S. DeVeydt

  $600,000

Joan E. Herman

  $710,000

Alice F. Rosenblatt

  $570,000

John S. Watts, Jr. 1

  N/A

1  Mr. Watts resigned as of December 31, 2007; his annual salary immediately
prior to his resignation was $740,000.

